DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gregersen et al (US 2012/0161663; hereinafter Gregersen) in view of Mi (US 2011/0127490; hereinafter Mi).
Regarding claim 32, Fig 15 of Gregersen discloses a device comprising:
a substrate (1518; Fig 15; ¶ [0116]); and
a nanowire (1502; Fig 15; ¶ [0116]) disposed on the substrate (1518; Fig 15; ¶ [0116]), wherein the nanowire having a tapered shaped (¶ [0115; Fig 15) with a diameter that increases as a distance from the substrate increases and a filling factor that increases as distance from the substrate increases (Fig 15).
However Gregersen does not expressly disclose a plurality of nanowries.
In the same field of endeavor, Fig 9 of Mi discloses a device can comprise plurality of nanowires (Fig 9; ¶ [0119]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a device can comprise plurality of nanowires as taught by Mi in order to form high efficiency LEDs for generating high efficient solid state white light sources (¶ [0025]).

Regarding claim 33, Gregersen does not expressly disclose the plurality of nanowires has an average diameter of approximately 65 nm and an average filling factor of approximately 30 percent.
In the same field of endeavor, Mi discloses nanowires can have an average diameter of approximately 65nm (¶ [0079]) and an average filling factor of approximately 30 percent (¶ [0119]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a device can comprise plurality of nanowires with claimed diameter and filling factor as taught by Mi in order to form high efficiency LEDs for generating high efficient solid state white light sources (¶ [0025]).

Claim(s) 36-38, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Gregersen et al (US 2012/0161663; hereinafter Gregersen) in view of Mi (US 2011/0127490; hereinafter Mi) as applied to claim 32 and further in view of Babinec et al (US 2011/0309265; hereinafter Babinec).
Regarding claim 36, Gregersen in view of Mi does not expressly disclose the plurality of nanowires comprises at least one nanowire having a carrier lifetime of more than one second.
In the same field of endeavor, Babinec discloses a plurality of nanowire comprises a nanowire that has a carrier lifetime of more than one nanosecond (¶ [0009]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form a nanowire that has a carrier lifetime of more than one nanosecond as taught by Babinec because of its advantages such as producing high flux using less power (¶ [0026]).

Regarding claim 37, Gregersen in view of Mi does not expressly disclose the plurality of nanowires comprises at least one nanowire having an emission wavelength of greater than 400 nanometers.
In the same field of endeavor, Babinec discloses a plurality of nanowire comprises a nanowire that has an emission wavelength of greater than 400 nanometers. (¶ [0067])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form a nanowire that has an emission wavelength of greater than 400 nm as taught by Babinec because of its advantages such as producing high flux using less power (¶ [0026]).


Regarding claim 38, Gregersen in view of Mi does not expressly disclose the plurality of nanowires comprises at least one nanowire having an emission wavelength in the ultraviolet band.
In the same field of endeavor, Babinec discloses a plurality of nanowire comprises a nanowire that has an emission wavelength in the ultraviolet band. (¶ [0067])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form a nanowire that has an emission wavelength in the ultraviolet band as taught by Babinec because of its advantages such as producing high flux using less power (¶ [0026]).

Regarding claim 42, Gregersen in view of Mi does not expressly disclose the plurality of nanowires comprises at least one nanowire having an emission wavelength in the UV-C band.
In the same field of endeavor, Babinec discloses a plurality of nanowire comprises a nanowire that has an emission wavelength in the UV-C band. (¶ [0067])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form a nanowire that has an emission wavelength in the UV-C band as taught by Babinec because of its advantages such as producing high flux using less power (¶ [0026]).

Regarding claim 43, Gregersen in view of Mi does not expressly disclose the plurality of nanowires comprises at least one nanowire having an emission wavelength in the UV-B band.
In the same field of endeavor, Babinec discloses a plurality of nanowire comprises a nanowire that has an emission wavelength in the UV-B band. (¶ [0067])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form a nanowire that has an emission wavelength in the UV-B band as taught by Babinec because of its advantages such as producing high flux using less power (¶ [0026]).

Regarding claim 44, Gregersen in view of Mi does not expressly disclose the plurality of nanowires comprises at least one nanowire having an emission wavelength in the UV-A band.
In the same field of endeavor, Babinec discloses a plurality of nanowire comprises a nanowire that has an emission wavelength in the UV-A band. (¶ [0067])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form a nanowire that has an emission wavelength in the UV-A band as taught by Babinec because of its advantages such as producing high flux using less power (¶ [0026]).




Claim(s) 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gregersen et al (US 2012/0161663; hereinafter Gregersen) in view of Mi (US 2011/0127490; hereinafter Mi) as applied to claim 32 and further in view of Majumdar et al (US 2002/0172820; hereinafter Majumdar).
	Regarding claim 39, Gregerson in view of Mi does not expressly disclose the plurality of nanowires comprises at least one nanowire having a lasing threshold of less than 20 kilo-amperes per square centimeter.
In the same field of endeavor, Majumdar discloses a nanowire having a lasing threshold of less than 20 kilo amperes per square centimeter (¶ [0210]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a nanowire having a lasing threshold of less than 20 kilo amperes per square centimeter for the purpose of using well known and suitable parameters for nanowire.

Regarding claim 40, Gregerson in view of Mi does not expressly disclose the plurality of nanowires comprises at least one nanowire having a lasing threshold of less than 300 amperes per square centimeter.
In the same field of endeavor, Majumdar discloses a nanowire having a lasing threshold of less than 300 amperes per square centimeter (¶ [0210]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a nanowire having a lasing threshold of less than 300 amperes per square centimeter for the purpose of using well known and suitable parameters for nanowire.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28, 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13, 19-23 of U.S. Patent No. 10892379. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 21, Claim 9 of U.S. Patent No. 10892379 discloses entire claimed limitation.
Regarding claim 22, Claim 9 of U.S. Patent No. 10892379 discloses entire claimed limitation.
Regarding claim 23, Claim 9 of U.S. Patent No. 10892379 discloses entire claimed limitation.
Regarding claim 24, Claim 10 of U.S. Patent No. 10892379 discloses entire claimed limitation.
Regarding claim 25, Claim 11 of U.S. Patent No. 10892379 discloses entire claimed limitation.
Regarding claim 26, Claim 11 of U.S. Patent No. 10892379 discloses entire claimed limitation.
Regarding claim 27, Claim 12 of U.S. Patent No. 10892379 discloses entire claimed limitation.
Regarding claim 28, Claim 13 of U.S. Patent No. 10892379 discloses entire claimed limitation.
Regarding claim 32, Claim 19 of U.S. Patent No. 10892379 discloses entire claimed limitation.
Regarding claim 33, Claim 19/23 of U.S. Patent No. 10892379 discloses entire claimed limitation.
Regarding claim 34, Claim 21 of U.S. Patent No. 10892379 discloses entire claimed limitation.
Regarding claim 35, Claim 21 of U.S. Patent No. 10892379 discloses entire claimed limitation.
Regarding claim 36, Claim 21 of U.S. Patent No. 10892379 discloses entire claimed limitation.
Regarding claim 37, Claim 21 of U.S. Patent No. 10892379 discloses entire claimed limitation.

Claims 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13, 19-23 of U.S. Patent No. 10892379 and further in view of Majumdar et al (US 2002/0172820; hereinafter Majumdar).
	Regarding claim 29, 30 and 31, US Patent no. 10892379 does  not expressly disclose the plurality of nanowires comprises at least one nanowire having a lasing threshold of less than 20 kilo-amperes per square centimeter/300 amperes per square centimeter.
In the same field of endeavor, Majumdar discloses a nanowire having a lasing threshold of less than 20 kilo amperes per square centimeter (¶ [0210]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a nanowire having a lasing threshold of less than 20 kilo amperes per square centimeter for the purpose of using well known and suitable parameters for nanowire.

Claims 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10290767. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 32, Claims 1 and 5 of U.S. Patent No. 10290767 discloses entire claimed limitation.
Regarding claim 33, Claim 1/5 of U.S. Patent No. 10290767 discloses entire claimed limitation.
Regarding claim 34, Claim 3 of U.S. Patent No. 10290767 discloses entire claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RATISHA MEHTA/Primary Examiner, Art Unit 2895